Citation Nr: 1339394	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  11-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The Veteran served on active duty from March 1970 to March 1973.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought.  

In January 2013 the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss for VA compensation purposes that is related to acoustic trauma during active service.

2.  The Veteran has tinnitus that is related to acoustic trauma during active service.


CONCLUSIONS OF LAW

The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).

The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2013).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is granting in full the benefits sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

Some chronic diseases, including sensorineural hearing loss, are presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is available for sensorineural hearing loss as an organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Lay evidence can be competent and sufficient evidence of a diagnosis or used to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Merits of the Claims

Service records reflect that the primary specialty was helicopter repairman, that the Veteran served in Vietnam from October 1970 to October 1971, and that his awards include sharpshooter (rifle). 

Service treatment records include the report of the Veteran's March 1970 enlistment examination.  Pure tone thresholds in decibels were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
-10
-10
-5
/
-10
LEFT
0
-5
0
/
0

On examination in November 1970, for the purpose of "flight physical", pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
15
5
/
0
LEFT
-5
-5
-10
/
5

The associated report of medical history at that time shows no complaints of any problems with ears or hearing loss.

Service treatment records show that the Veteran was seen several times in April 1971, beginning in early April 1971, for ear symptoms diagnosed as serous otitis media.  The condition improved over time and when last seen eleven days later in April 1971, the diagnosis was resolved otitis media.  No other complaints or findings referring to ear or hearing problems are shown in service medical records.

At the February 1973 separation examination, pure tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
/
0
LEFT
0
0
0
/
0

A report of a private audiology examination in January 2003 shows in graphic form results of testing, which indicates some extent of hearing loss in both ears, including findings meeting VA criteria for hearing loss disability in the left ear at that time as well as findings of tinnitus.

During a November 2009 VA examination, the Veteran reported a history of exposure to helicopter noise while serving as a door gunner and crewman in service.  He denied occupational or recreational noise exposure after service.  The Veteran reported complaints of having constant tinnitus.  On audiology examination, pure tone thresholds and speech recognition scores using the Maryland CNC Test, were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
20
15
10
35
50
92
LEFT
20
10
25
60
60
92

The report contains diagnoses of sensorineural hearing loss, normal to moderate, right ear; and sensorineural hearing loss, normal to moderately severe, left ear.

The examiner opined that based on extensive review of the claim file and available medical records, the Veteran's hearing sensitivity was judged to be within the normal limits at the time of induction in March 1970 and at the time of separation in February 1973.  The examiner noted there was no evidence of chronicity or continuity of care regarding hearing loss or tinnitus after service.  The examiner noted that the effects of presbycusis cannot be ruled out.  The examiner opined that based on these factors, it is less likely than not that the hearing loss or tinnitus were caused by, or the result of, noise exposure during service.

In July 2011 the Veteran submitted a statement from himself and three statements from former service members who served with the Veteran in Vietnam.  His statement discussed his exposure to noise in Vietnam as a helicopter crewman in Chinook helicopters in 1970 and 1971; and exposure to noise on return from Vietnam while driving a truck to and from the ammunition dump in support of M60A1 tanks, with exposure to firing at the gunnery range.

The statements from the others verified that the Veteran served as a door gunner on helicopters on which they flew.  They also affirmed their observations that the Veteran's hearing had worsened over the years.  One statement noted that their duties put them in close proximity and exposure to sound from machine guns, mortars, and rocket fire.
  
The Veteran testified in January 2013 that his bilateral hearing loss was caused by his military service.  He testified that he first noticed the onset of his hearing loss and tinnitus after service in the mid 1970s, and that the symptoms had worsened over the years.  

He testified that during service he was trained as a helicopter mechanic and served in Vietnam for a year as a door gunner.  As gunner he flew about 2,100 hours of missions in Vietnam.

He testified that after returning from Vietnam he was in the 2nd Armor Division driving a truck delivering ammunition to the training range for the M60A1 tanks on gunnery practice.  As the delivery person, he was present for the duration when the tanks were firing, feeding ammunition off the trucks to fire the 15 to 20 guns present including the 155 mm tank weapons.  He was about 75 to 100 feet away from the firing, which was quite loud.  After service he was a dispatcher in an office, which was a quiet environment; and he had no hobbies that exposed him to loud noise.

In summary, the VA audiological results from the November 2009 VA audiology examination support findings of current hearing disability in both ears for purposes of entitlement to VA benefits and of tinnitus.  38 C.F.R. § 3.385 (2013).  

The Board finds that the Veteran was exposed to numerous and frequent episodes of loud noise and the expected injuries associated with acoustic trauma over his military career.  This is consistent with the Veteran's account of many incidents of noise exposure while working on helicopters and from tanks including weapon firing. 

Although no hearing loss disability under 38 C.F.R. § 3.385 is shown during active service, service connection may still be established if it is shown that a current hearing loss is related to service.  The Veteran is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss that is otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The evidence for both claims is at least in equipoise on all the elements of service connection.

The Veteran is competent to describe the extent of hearing impairment he has perceived continuously since soon after service including tinnitus.   He has testified credibly as to the continuity and extent of his perceived hearing loss and tinnitus since soon after service.  This is consistent to a significant extent with service treatment records showing a worsening of his hearing at Hertz levels at least as compared between the time of the early audiology examination in March 1970 and the November 1970 flight physical examination, even though the findings at the February 1973 separation examination are less so.   

As the Veteran's lay testimony evidence competently identifies the bilateral hearing loss and tinnitus that were later diagnosed by the VA examiner it is, likewise, competent, probative, and sufficient evidence to establish the hearing loss etiology.

The VA examiner at the November 2009 VA examination opined that the Veteran's hearing loss and tinnitus were both less likely as not-that is, not likely-a result of noise exposure during service, essentially on the mere basis that hearing was within normal limits at separation from service.  Such is not required for service connection; such is not the law; and such cannot serve as the sole basis for his opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's competent and credible report of the continuity of symptomatology of both tinnitus and hearing impairment, later diagnosed respectively, as tinnitus and a hearing loss meeting VA criteria to be considered a disability, provides that etiological link between both the present tinnitus and hearing loss disability, and the rather significant history of inservice noise exposures.

The evidence of record is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Resolving all reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss and for tinnitus are warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.303, 3.304.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


